 

 

- UNITED STATES DISTRICT/COURT..
EASTERN DISTRICT OF WISCONSIN

 

(Full name of plaintiff(s))

Ethan Moore

 

 

. C 1 “

y 3°)-8=0107

(Full name of defendant(s) _
Rewer Cou t Bekerffon corer

 

(to be supplied by Clerk of Court).

   

Deo: Le Sa ‘fe sheS, che; stopber

Lindors Prisraill a Lambert Jon Schubert,
Elizabeth Lemeke, united dospitey
system, M Mathers Peterson

 

A. PARTIES

1. Plaintiff is a citizen of the Unie =tat €) and resides at

(State)

3508-Zand Owe, Kenoshy utt.53 140

(Address)
(If more than one plaintiff is filing, use another piece of paper.)

2. Defendant XN / A

(Name) -
is (if a person or private corporation) a citizen of N / Fi

Complaint —1

Case 2:20-cv-00107-NJ Filed 01/24/20 Page 1of6 Document 1

 
 

MN / (State, if known)
and (if a person) resides at A:

(Address, if known)
and (if the defendant harmed you while doing the defendant's job)

worked for N / A

(Employer’s name and address, if known)
(If you need to list more defendants, use another piece of paper.)
B. STATEMENT OF CLAIM
On the space provided on the following pages, tell:
Who violated your rights;
What each defendant did;
When they did it;

Where it happened; and
Why they did it, if you know.

ON hue SE 3, 2013, MOpproimetely “4 am. O\diotife

LWds Gcrested on adlened{ OWE) pffense | nthe of “eke Draiec,
The plaintiff Subesuetly brought tothe wctted Hospital system,
For a Bled clean Plaintiff refused to 4f¥e-0 Bloal dea tltHnout
Pirst bes no present Lith @ Search Warrint. The pldintift alos
taken inte dn &mergy room a} the Lined Yes pie system, Honleulf
one drm boa beda?l, While officer Aron Shafter: Officer Bugaleek}
Assisted With ofeens John Doe's, While Mathew peterSon

Verte yte plainttt Area mi then ite the Back DF nis
‘an Pe Blot drww, L's mandate tthe doso, tirst Obtain
a Search warrant Pirst. Plaintiff vetdin Attorney Joseph

TP WON

 

Complaint —
Case 2:20-cv-00107-NJ_ Filed 1/24/20 Page 2 of 6 Document 1

 
 

 

G. Easton Gs his MHorney, Miy.doseph G Easton sub ined
tothe dourk Motionand mobion to Su ppress the Fetrieved
Ghod on$/3/i3. The monn was deried by the Honorable.
Tue. Chad Kermin the trial out judge on Whig hia.
Ploinbite Fed test his Ny Pilean Coter| uctory &p pea| ) of Dude's
Tuling ordetision , Pail todo So, Plainbitt Luvitten a leHerte the
Lulseonsin Couct oF Oppectls reguesting GN Extension oF Lime to
fie anCinterluctory) oppeu! pro Se on his bebe the teguest
Ws denied _by-the. Wiisdonsin Court of Gppeals. Soseph GC.

 

 

Easton Withrow fom plant dose#/3-¢T-Lbb. The dour?
Appointed Ally. rend bi Vanauick Plain requestto My.
Vineuiek to File an(inle-luctory) appee! to the Wistonein Court
of appeals Pud-tatltodo So, Tnstead coe rded the deherwat
to pleading O pled of Noconbest.ON_(./6 | Zolo the. dourt
EetecaSudgement of conviction, Lenght Zyrs. Sentence
to Ckedo) Kenosha ccunty detention Genter Lulthurt legal
Quthorihy HoJustification or Consent, WAS force to Abide.
by CKéde)rules, polidlies,Fegulations, dadinst poy ulti, dirset
order's From CKede)G exards Aste Stripe Wake or Slse Lud
Noi Ive able to Jobo Work saga inst My Lull. APterplaotttr

Complaint - 3

Case 2:20-cv-00107-NJ Filed 01/24/20 Page 3 o0f6 Document 1

 
 

 

E. JURY DEMAND

I want a jury to hear my case.

[X.~ YES [-]-NOo

I declare under penalty of perjury that the foregoing is true and correct.
Complaint signed this _| 4, th day of J ONUGIY 020.

Respectfully Submitted,

Ephron Move

Signature of Plaintiff

(262) 595-5253

Plaintiff's Telephone Number

 

 

Ethan moore FZ b @yahoos Com

Plaintiff’s Email Address

 

 

A508 - Z2nd que, ken oshiyult 53140

(Mailing Address of Plaintiff)
(If more than one plaintiff, use another piece of paper.)

REQUEST TO PROCEED IN DISTRICT COURT WITHOUT PREPAYING THE
FILING FEE

IA: DO request that I be allowed to file this complaint without paying the filing fee.
I have completed a Request to Proceed in District Court without Prepaying the
Filing Fee form and have attached it to the complaint.

[] IDONOT request that I be allowed to file this complaint without prepaying the
filing fee under 28 U.S.C. § 1915, and I have included the full filing fee with this
complaint.

Complaint — 5
Case 2:20-cv-00107-NJ Filed 01/24/20 Page 4 o0f6 Document 1

 
 

 

Complaint Conk-3

senbence Eipired at (Kede) Kenosha detention Center Then
place on Probeton TWrecember Zole, Department OF Corrections,

‘thru November Zol), Lider (DiO.2) Mules, policies, reg ulations,
Direct orders to Blow inte Goherlink) machine's 3times dafly,
fir Mlécho! Usage jrestraints AAtend Counseling (lasses ; restramks
on My Liberty Movement Mo ConSent Without Jusk ficaton,

No Let! Cuthority birect Orders, come Brom their Boss Cheif
regional bisa Yestes; Supervisors Christopher Lindofe, JON

 

 

Case 2:20-cv-00107-NJ Filed 01/24/20 Page 5of6 Document 1
 

 

C. JURISDICTION
p<] I am suing for a violation of federal law under 28 U.S.C. § 1331.
OR
[ ] Iam suing under state law. The state citizenship of the plaintiff(s) is (are)

different from the state citizenship of every defendant, and the amount of
money at stake in this case (not counting interest and costs) is

$
D. RELIEF WANTED
Describe what you want the Court to do if you win your lawsuit. Examples may

- include an award of money or an order telling defendants to do something or to
stop doing something.

Demand Tucy ef Peers reinstabe ODL) Litense immedialely
Seeks meney damages 4 750, 000.00 fort pury's Vet is
repairable, money damages Pr cach Fedeval laws Violated,

Constituvena! Luts Violated, stube laws Violated, VioleHon
Clatatiff Constitutional Hahts, Punitive damanes

Compe Sacory cl CUNAGES restraints damages ill ec cf
deer vect: 07) m"y Liberty _ Ete, Plarotift Seek damages
in DePendant's individual Capacity oficial dapanidy,
Soinly and severally

 

 

 

Complaint
Case 2:20-cv-00107-NJ_ Filed 61/24/20 Page 6 of 6 Document 1

 
